            Case 1:21-cv-00526-KK-LF Document 1 Filed 06/08/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

LAURA BURGESS,

       Plaintiff,

vs.

JANET MAYFIELD and
JOHN CHRISTNER TRUCKING, LLC,

       Defendats.

                   NOTICE OF REMOVAL TO THE UNITED STATES
                DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO

       COME NOW the Defendants, Janet Mayfield and John Christner Trucking, LLC

(collectively “Defendants”), by and through their attorneys of record, YLAW, P.C., and file this

Notice of Removal, pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441, for the removal of this

action from the Second Judicial District Court, County of Bernalillo, State of New Mexico, to the

United States District Court for the District of New Mexico on the following grounds:

       1.       Plaintiff filed this civil action against Defendants in the Second Judicial District

Court, County of Bernalillo, State of New Mexico. Pursuant to D.N.M. LR-CIV 81.1, a copy of

the Complaint for Personal Injuries is attached hereto as Exhibit A.

       2.       Plaintiff is a citizen and resident of Bernalillo County, State of New Mexico. See

Ex. A, ¶ 2.

       3.       Defendant Janet Mayfield is a citizen and resident of the State of Oklahoma, and is

domiciled in the State of Oklahoma. See id., ¶ 3. See U.S.C. § 1332(a)(1).
            Case 1:21-cv-00526-KK-LF Document 1 Filed 06/08/21 Page 2 of 5




       4.       John Christner Trucking, LLC is an Oklahoma Limited Liability Company with its

principal place of business in Oklahoma. See Ex. A, ¶ 3. As a limited liability company, John

Christner Trucking, LLC’s “citizenship is determined by reference to the citizenship of each and

every one of its members.” Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1235-

36 (10th Cir. 2015).

       5.       John Christner Trucking, LLC is an Oklahoma Limited Liability Company. JCT

Holdings, LLC is an Oklahoma Limited Liability Company, which owns 100% of John Christner

Trucking, LLC and is the sole member and manager of same. JCT Holdings Co., LLC’s members

are John Christner, Darryl Christner, and Daniel Christner, each of whom are citizens and residents

of Oklahoma. Therefore, John Christner Trucking, LLC is a citizen of Oklahoma. See Corporate

Disclosure Statement, filed concurrently.

       6.       As a result, for purposes of 28 U.S.C. 1332(a), there is complete diversity of

citizenship between Plaintiff and Defendants.

       7.       Plaintiff’s Complaint does not allege the amount in controversy. See Ex. A. “In the

absence of an explicit demand for more than $75,000.00, the defendant must show how much is

in controversy through other means.” McPhail v. Deere & Co., 529 F.3d 947, 955 (10th Cir. 2008);

Aranda v. Foamex Int'l, 884 F. Supp. 2d 1186, 1202 (D.N.M. 2012). The Tenth circuit, has

identified additional means upon which a defendant may show the amount in controversy,

including an estimate of the potential damages from the allegations in the complaint by looking at

the combination of facts and theories of recovery set for in the complaint. McPhail, 529 F.3d at

955-56.




                                                 2
            Case 1:21-cv-00526-KK-LF Document 1 Filed 06/08/21 Page 3 of 5




       8.       Plaintiff’s Complaint alleges she suffered “serious injuries,” past, present, and

future medical expenses and care, physical pain and suffering, property loss, loss of enjoyment of

life, and punitive damages. Ex. A, ¶¶ 51-57.

       9.       Additionally, counsel for Defendants attempted to determine if the amount in

controversy exceeded $75,000.00 by communicating with Plaintiff’s counsel regarding the value

of the case and whether he could stipulate that the amount in controversy would not exceed

$75,000.00. See email exchange between Christopher Winters and Brett Eaton, attached as Exhibit

B; see also McPhail, 529 F.3d at 956 (10th Cir. 2008) (relying upon email correspondence wherein

the parties discussed the value of the case and the plaintiff refused to concede amount in

controversy did not exceed $75,000.00). Counsel for Plaintiff identified the amount of medical

expenses, but stated he was not in a position to stipulate the amount in controversy would not

exceed $75,000.00 at that time. See Ex. B.

       10.      Plaintiff claims she incurred $23,212.06 in medical expenses. See Ex. B. Plaintiff’s

claim for compensatory damages should be added to her claim for punitive damages for purposes

of determining the jurisdictional amount for removal. Watson v. Blankinship, 20 F.3d 383, 386

(10th Cir. 1994) (relying upon Bell v. Preferred Life Assurance Society, 320 U.S. 238 (1976)

(“punitive and actual damages can be aggregated to meet amount in controversy requirement”).

       11.      Although Defendants do not admit that Plaintiff has been damaged in any amount

as the result of any acts or omissions of Defendants, a fair estimation of Plaintiff’s damages based

upon her claimed medical expenses, request for punitive damages, and other claimed damages

shows the amount in controversy exceeds $75,000.00.




                                                 3
          Case 1:21-cv-00526-KK-LF Document 1 Filed 06/08/21 Page 4 of 5




       12.     Plaintiffs’ Complaint is a civil action over which this Court has jurisdiction

pursuant to 28 U.S.C. §1332 and which is removable by Defendants under the provisions of 28

U.S.C. §1441 in that:

               a.       The matter in controversy exceeds the sum or value of $75,000, exclusive
                        of interest and costs; and

               b.       The matter in controversy is between citizens of different states.

       13.     The Notice of Removal was filed with this Court within thirty (30) days after

service of the Complaint and after Defendants had a good faith basis to assert that all requirements

were satisfied. Defendant John Christner Trucking, LLC was served on May 10, 2021. See

Acceptance of Service, attached as Exhibit C. Additionally, Janet Mayfield was served via courier

on June 5, 2021.

       14.     Defendants, immediately upon the filing of this Notice of Removal, gave written

notice of the filing as required by 28 U.S.C. §1446 (d) and filed a copy thereof with the Clerk of

the Second Judicial District Court, County of Bernalillo, State of New Mexico, the Court from

which this action is removed.

       15.     Both Janet Mayfield and John Christner Trucking, LLC join in and consent to the

removal action. See 28 U.S.C. § 1446(b)(2)(a).

       16.     This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11.

       WHEREFORE, the Defendants, Janet Mayfield and John Christner Trucking, LLC request

that the above-entitled action be removed from the Second Judicial District Court, County of

Bernalillo, State of New Mexico, to this United States District Court for the District of New

Mexico.




                                                  4
         Case 1:21-cv-00526-KK-LF Document 1 Filed 06/08/21 Page 5 of 5




                                                       Respectfully Submitted,

                                                       YLAW, P.C.

                                                       /s/ Brett C. Eaton
                                                       S. Carolyn Ramos
                                                       Brett C. Eaton
                                                       4908 Alameda Blvd. NE
                                                       Albuquerque, New Mexico 87113
                                                       Telephone: (505) 266-3995
                                                       cramos@ylawfirm.com
                                                       beaton@ylawfirm.com

I HEREBY CERTIFY that on the 8th day of
June, 2021, I filed the foregoing electronically
through the CM/ECF system, which caused the
following parties or counsel to be served by
electronic means, as more fully reflected on the
Notice of Electronic Filing:

Christopher P. Winters
Fadduol, Cluff, Hardy & Conaway, P.C.
3301 San Mateo Blvd. NE
Albuquerque, NM 87110
(505) 243-6045
cwinters@fchclaw.com


/s/ Brett C. Eaton
Brett C. Eaton




                                                   5
